DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action is in response to the Preliminary Amendment filed 11/22/2021.
Claims 1-9 are cancelled. Claims 10-25 are new.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/1/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 10-25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The cited prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in independent claim(s) with the allowable feature being:
Claim 10:  “A rotor for a rotating electric machine, said rotor comprising: a rotor shaft; a rotor winding arranged for conjoint rotation on the rotor shaft; a slip ring body arranged on an axial end of the rotor shaft and having an end face which is formed on an axial end of the slip ring body in opposition to the rotor winding, said slip ring body including connection adapters which project axially beyond the end face of the slip ring body for connection of line ends of the rotor winding; a driver unit for a rotary encoder which is arranged non-rotatably in relation to the rotor, said driver unit being fastened to the end face of the slip ring body and/or to the axial end of the rotor shaft and electrically insulated from the connection adapters at least in a partial region which is arranged at a same level as the connection adapters in a direction of an axis of rotation of the rotor shaft; and a centrifugal force support ring having a through-opening and arranged on the end face of the slip ring body in such a way that the connection adapters and the driver unit are arranged at least in part in the through-opening of the centrifugal force support ring.”
Claim 18: “A rotating electric machine, comprising: a stator; and a rotor arranged rotatably mounted in an opening of the stator, said rotor comprising a rotor shaft, a rotor winding arranged for conjoint rotation on the rotor shaft, a slip ring body arranged on an axial end of the rotor shaft and having an end face which is formed on an axial end of the slip ring body in opposition to the rotor winding, said slip ring body including connection adapters which project axially beyond the end face of the slip ring body for connection of line ends of the rotor winding, a driver unit for a rotary encoder which is arranged non-rotatably in relation to the rotor, said driver unit being fastened to the end face of the slip ring body and/or to the axial end of the rotor shaft and electrically insulated from the connection adapters at least in a partial region which is arranged at a same level as the connection adapters in a direction of an axis of rotation of the rotor shaft, and a centrifugal force support ring having a through-opening and arranged on the end face of the slip ring body in such a way that the connection adapters and the driver unit are arranged at least in part in the through-opening of the centrifugal force support ring.”
He et al. (CN 104158351A; IDS; English Machine Translation Attached) is cited as prior art most related to the claimed invention.
He teaches a rotor (Page 1) for a rotating electric machine, said rotor comprising: a rotor shaft (Page 2); a rotor winding arranged for conjoint rotation on the rotor shaft (Page 2); a slip ring body (1) arranged on an axial end of the rotor shaft (Page 1) and having an end face which is formed on an axial end of the slip ring body (1), said slip ring body (1) including connection adapters (6) which project axially beyond the end face of the slip ring body (1) for connection of line ends of the rotor winding; a driver unit (8) for a rotary encoder which is arranged non-rotatably in relation to the rotor, said driver unit (8) being fastened to the end face of the slip ring body (1) and electrically insulated from the connection adapters (6) at least in a partial region (10) which is arranged at a same level as the connection adapters (6) in a direction of an axis of rotation of the rotor shaft (Page 1).
The examiner found no prior art satisfies all above conditions by itself or as combined during the prosecution period.
Therefore claims 10-25 are allowed..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sakai et al. (US 2018/0152081) teaches a rotary machine having a shaft, and an end plate disposed at one end of the shaft, a recess section formed in the end plate, and a grounding device provided in the recess section.
Robertson et al. (US 8531064) teaches a surgical instrument having a rotating cutting implement having various motor configurations having slip rings.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAD H JOHNSON whose telephone number is (571)272-1231. The examiner can normally be reached 9:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RASHAD H. JOHNSON
Examiner
Art Unit 2832



/RASHAD H JOHNSON/Examiner, Art Unit 2832